Title: To John Adams from William Tudor, Jr., 18 November 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Most respected and Dear Sir,
					Boston November 18th. 1819.
				
				I received your favour of yesterday inclosing Judge Sewall’s letter, and the anecdote of Otis, the letter I now return and I will take care of the inclosure to return it hereafter. It strikes me as a curious case, and worthy of being remarked upon, that a great lawyer unhappily subjected to mental derangement, should be admitted in a Court of Justice to give an opinion founded as he remarked in reason & good sense, and in reference to a case of insanity going for, as it seems it did, to set aside the law, & introduce a new precedent. I think it will furnish me with a curious page, which as I may indeed say of the whole will be owing to you—I have lately taken some interest in a question now before the public respecting the admission of slaves into the new States. After thinking upon it considerably it seemed to me, that the interests not only of this part of the country, but of the nation at large, nay of this very State itself Missouri which is in the same paralell, with Ohio, Indiana, & Illinois, required an expression of public sentiment to prevent the principle being admitted; which could only be useful to the transient interests of a few sorry speculators, and entail a permanent curse on the territory. A few days after I had take some steps in the business, there came the resolutions of New Jersey, and the proposal for a meeting at New York, and I think there will be one here, but not with a municipal character. I was going to write to you for an opinion on this subject, but a delicacy of asking your advice on a cotemporaneous matter of discussion deterred me. I need not say however that I should consider such an opinion of great weight, and if you were unwilling to be cited in the case would hold it strictly confidential. With the highest respect / I am your obliged hble sert
				
					W. Tudor.
				
				
			